Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE

Response to Amendment
The amendment filed on 06/06/2022 has been entered. Claims 1 and 4-13 are now pending in the application. Claims 1 and 10 have been amended and claims 2 and 3 have been canceled by the Applicant. Previous claims 1-13 rejections under  35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112 second paragraph have been withdrawn in light of Applicant’s amendments to claim 1 and cancelation of claim 2. Claims 1 and 4-13 are found allowable. 


Allowable Subject Matter

Claims 1 and 4-13 are  allowed.


Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding independent claim 1, directed towards an optical isolation element, the closest cited prior art of Bita (US20090199900) teaches such an optical isolation element (see e.g. Figs. 8, paragraph [0080]) comprising: 
a light control film; 
a first optical path changing element; and 
a second optical path changing element, wherein the light control film, the first optical path changing element and the second optical path changing element are positioned sequentially, 
wherein a direction from the light control film to the second optical path changing element is a forward direction and a direction from the second optical path changing element to the light control film is a backward direction, 
wherein the first optical path changing element is configured to emit  light incident along the forward direction on the first optical path changing element at a first angle as light output from the first optical path changing element at a second angle and to emit light incident along the backward direction on the first optical path changing element at the second angle as light output from the first optical path changing element at the first angle, wherein the first angle is different from the second angle, 
wherein the second optical path changing element is configured to emit light incident along the forward direction on the second optical path changing element at the second angle as light output from the second optical path changing element at the first angle and to emit light incident along the backward direction on the second optical path changing element at the first angle as light output from the second optical path changing element at the second angle, 3US Application No. 16/769,176Attorney Docket No. 29137.03199.US00 
wherein the first optical path changing element is configured to emit light incident along the backward direction on the first optical path changing element at the third angle as light output from the first optical path changing element at an angle different from the first angle, and 
wherein the light control film is configured to transmit  light incident along the forward or backward directions at the first angle and to block  light incident along the forward or backward directions at an angle different from the first angle (see light paths and possible directions through elements 802a,b,c, e.g. Fig. 8, and previous Office Action dated 03/04/2022).
However, regarding claim 1, the prior art of Bita taken either singly or in combination  with any other prior art fails to anticipate or fairly suggest such an optical isolation element including the specific arrangement where the second optical path changing element is configured to emit light incident along the backward direction on the second optical path changing element at the first angle as light output from the second optical path changing element at the second angle and at a third angle, wherein the second angle is different from the or a third angle , in combination with all other claimed limitations of claim 1. 

Additionally, the cited prior art of Hashimoto JP H0821748 A (of record, See Information Disclosure Statement of 07/09/2021) also teaches limitations of claim 1 (see e.g. Fig. 4 and related descriptions), but similarly to cited prior art of Bita, not the above noted features.  


With respect to claims 4-9 and 13, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Regarding independent claim 10, directed towards an optical isolation element, the closest cited prior art of Bita (US20090199900) teaches such an optical isolation element (see e.g. Figs. 8, paragraph [0080]) comprising: 
a light control film; 
a first prism film; and 
a second prism film, 
wherein the light control film, the first prism film and the second prism film are positioned sequentially, 
wherein a direction from the light control film to the second prism film is a forward direction and a direction from the second prism film to the light control film is a backward direction, wherein each of the first prism film and the second prism film comprises one or more unit prism structures on one surface thereof, 
wherein the unit prism structure has a triangular cross-sectional shape having an apex angle on a forward light exit surface side, 
wherein the triangular cross section of the unit prism structure of the first prism film has an inequilateral triangle shape, and 
wherein the triangular cross section of the unit prism structure of the second prism film has an isosceles triangle shape (see light paths and possible directions through elements 802a,b,c, e.g. Fig. 8, and previous Office Action dated 03/04/2022). 
However, regarding claim 10, the prior art of Bita taken either singly or in combination fails to anticipate or fairly suggest such an optical isolation element including the specific arrangement where wherein a ratio (B/F) of transmittance (B) along the backward direction relative to transmittance (F) along the forward direction is 0.7 or less, in combination with all other claimed limitations of claim 10. 

Additionally, the cited prior art of Hashimoto JP H0821748 A (of record, See Information Disclosure Statement of 07/09/2021) also teaches limitations of claim 10 (see e.g. Fig. 4 and related descriptions), but similarly to cited prior art of Bita, not the above noted features.  

With respect to claims 11-12, these claims depend on claim 10 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872